Case 7:19-mj-03109 Document 1 Filed on 12/19/19 in TXSD Page 1 of 1

AO 91 (Rev 8/01) — Criminal Complaint

 

United States District Court

SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION

 

 

UNITED STATES OF AMERICA

V. United States District Court CRIMINAL COMPLAINT
Nelson Vladimir Guevara-Melendez Southern District Of Texas

Case Number: M-19-'4 -M
DEC 19 2019 Jo"
IAE YOB: 1990

EI Salvador David J. Bradley, Clerk
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about December 18, 2019 in Starr County, in

the Southern District of Texas
(Track Statutory Language of Offense)

being then and there an alien who had previously been deported from the United States to El Salvador in pursuance of law, and
thereafter was found near Roma, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the

Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States;

in violation of Title 8 United States Code, Section(s) 1326 (Felony)
I further state that I am a(n) Border Patrol Agent and that this complaint is based on the
following facts:

~

Nelson Vladimir Guevara-Melendez was encountered by Border Patrol Agents near Roma, Texas on December 18, 2019. The
investigating agent established that the defendant was an undocumented alien and requested record checks. The defendant claims to
have illegally entered the United States on December 18, 2019, near Roma, Texas. Record checks revealed the defendant was formally
deported/excluded from the United States on August 30, 2019 through Houston, Texas. Prior to deportation/exclusion the defendant
was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of
Homeland Security. On April 25, 2019 the defendant was convicted of 8 USC 1326 Being found in the U.S. after previous deportation
and sentenced to eight (8) months confinement.

Continued on the attached sheet and made a part of this complaint: [_]¥es No

Complaint authorized by AUSA hos J Ny LA LL. —_

Scott Gree mBAUm 124/914 OH o0pr fo Confpiainant

 

  

 

f
Sworn to before me and subscribed in my presence, Jon Chan
Printed Name of Complai
December 19, 2019
Date

J Scott Hacker _ U.S. Magistrate Judge Co

. ve 2 . . 7 SS
Name and Title of Judicial Officer Signafxre Sf Ju {cial Officer
